JONES, J.,
dissents with reasons.
_JjThe unilateral actions of the Lagarde Agency in canceling flood coverage, for me, renders the Agency and its insured liable to all who suffer damages resulting from that cancellation. The Agency, as did the Raineys, knew that a sale of the property in question had occurred. The request to cancel a “homeowners” policy was not a request to cancel “all” policies. Thus, for these reasons, I would affirm the judgment of the district court, and consider the other issues raised on appeal.
ORDER
IT IS ORDERED that the Application for Rehearing filed by the Appellees, Jason Bigelow and Jennifer Lohmann-Bige-low, is hereby denied.